Citation Nr: 1216124	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-48 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection hepatitis C virus (HCV) infection.

2.  Entitlement to service connection for left ulnar neuropathy (claimed as a left elbow condition), to include as secondary to a service-connected left shoulder disability or a service-connected right hand disability.

3.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a service-connected left shoulder disability or a service-connected right hand disability.

4.  Entitlement to an increased rating for residuals of a left shoulder injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issues of entitlement to service connection for HCV, left ulnar neuropathy, and bilateral carpal tunnel syndrome, as well as the issue of entitlement to an increased rating for the left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for HCV was denied in rating decisions of December 2006 and January 2007; the Veteran did not appeal.  

2.  The evidence received since the January 2007 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for HCV.


CONCLUSIONS OF LAW

1.  The December 2006 and January 2007 rating decisions are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for HCV.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Board has found that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for HCV; as such, no further discussion of the VCAA is necessary as it pertains to this claim.

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

As noted, the RO denied service connection for HCV was originally denied in December 2006.  The RO determined that there was no record of treatment for HCV in service, and that the Veteran had not identified any potential risk factors that might be related to service.  In January 2007 the RO confirmed its denial of service connection, noting that there was no evidence of treatment or diagnosis of HCV in service, and that the Veteran had not responded to VA's request for information regarding risk factors for HCV.

Since the January 2007 rating decision, the Veteran submitted additional evidence regarding his claimed HCV risk factors in July 2009 and January 2010.  He also submitted a May 2008 statement by his private physician suggesting a relationship between his HCV and service.  As such, the Board finds that the defects existing at the time of the January 2007 rating decision is cured, and the claim maybe reopened.

The reopened claim will be address in the REMAND which follows.

	
ORDER

New and material evidence having been submitted, the petition to reopen the claim of entitlement to service connection for HCV infection is granted.

REMAND

Regarding the Veteran's reopened claim of entitlement to service connection for HCV, the Board notes that he has identified various possible risk factors in service.  A VA examination has not been carried out.  The U.S. Court for Veterans Claims has held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet App. 79 (2006).  In Duenas v. Principi, 18 Vet. App. 512 (2004), the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.  In the present case, the Board finds that the standards set forth in McLendon and Duenas have been satisfied: The Veteran has submitted evidence of current HCV infection, and his competent statements indicate that he experienced risk factors in service, but there is insufficient evidence to decide this issue at present.  Therefore, the appeal of the claims of entitlement to service connection for HCV should be remanded so that the Veteran may scheduled for a VA medical examination so that a nexus opinion may be obtained. 

With respect to the remaining claims on appeal, the Board observes that once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A VA fee basis neurological examination was conducted in July 2009.  It is unclear whether the claims file was provided to the examining physician for review.  She noted the Veteran's report that he fell from a truck during service and landed on his elbow.  She concluded that the Veteran's left ulnar neuropathy was related to that incident.  The Board notes that the service treatment records do show that the Veteran was injured in a fall from a truck, but do not indicate that he received treatment for complaints referable to his left elbow at that time.  The Board finds that an additional examination, to include review of the claims file, is necessary.

The neurological examiner was also asked to determine whether the Veteran's claimed bilateral carpal tunnel syndrome is related to his service-connected left shoulder disability or to a service-connected right hand disability.  She concluded that the carpal tunnel syndrome was not related to the Veteran's in-service injury.  She stated that a fifth metacarpal fracture would not likely cause a carpal tunnel syndrome, and noted that it was even more unlikely because it was bilateral.  She did not provide an opinion regarding whether the claimed disability was related to the current residuals of the Veteran's shoulder disability.  She also failed to provide any further rationale in support of her opinions.  The Board further notes that the Veteran is currently in receipt of service connection for a right shoulder disability, which was granted on a secondary basis in an October 2008 rating decision.  It is unclear whether the fact that the Veteran is in receipt of disability benefits for both shoulders would change the examiner's conclusions.  In any event, the examination report is inadequate because the examiner did not fully address the questions posed or fully discuss the rationale underlying her conclusions.  

The Veteran was afforded a VA orthopedic examination of his left shoulder in August 2008.  The examiner noted that the claims file was not made available for review.  He recited range of motion of the left shoulder and noted that there was evidence of painful motion.  He indicated that there was pain at "all degrees" and that there was also objective evidence of tenderness, weakness, and abnormal movement.  He did not specify whether those objective findings were productive of additional functional limitation of the left shoulder.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  As such, the Board concludes that an additional examination of the Veteran's left shoulder disability is also necessary. 


In light of the above discussion, the Board concluded that additional development is required.  Accordingly, the case is remanded for the following actions: 

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed HCV infection.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the HCV is related to any disease, injury, or incident of service.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of his claimed left ulnar neuropathy and bilateral carpal tunnel syndrome.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed, and their results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that left ulnar neuropathy or bilateral carpal tunnel syndrome is related to any disease or injury in service, or whether such disabilities have been caused or permanently aggravated by any service-connected disability.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected left shoulder disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify all manifestations of the Veteran's left shoulder disability.  The examiner should provide the results of range of motion testing of the left shoulder.  The examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  

To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  As such, the examiner should indicate the point at which pain or any other factor limits motion, to include during flare-ups.
`
The examiner should discuss how the Veteran's left shoulder disability impacts his employment and his activities of daily living.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinion(s) without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record. 

4.  The Veteran is notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Upon completion of the above actions, readjudicate the claim on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


